office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 mlosborne posts-126047-14 uilc date date to associate area_counsel denver small_business self-employed tamara l kotzker attorney denver group small_business self-employed from associate chief_counsel income_tax accounting john m aramburu senior counsel branch income_tax accounting subject treatment of recovery_of expenses this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend --------------------------------------------------------------- taxpayer ----------------------------------------------------------------------------------------------------------------- state a year year sec_2 through x parcel dollar_figurey special districts ----------------------------------------------------------------------------------------------------------------- ------------ ------ ------------------------- ----- -------------- ----------------- --------------------------------------------------------------- posts-126047-14 service plan ------------------------------------------------------------------------------------------------------------------- dollar_figurez --------------------------------------------------------------- --------------- issue sec_1 may taxpayer a real_estate developer treat amounts advanced to a special municipal district for the construction of infrastructure for taxpayer’s development as in substance costs of developing its real_property although in form the amounts advanced are loans to the district evidenced by bonds if taxpayer treats its advances as costs of developing its real_property may taxpayer treat repayments designated as interest on the bonds as tax-exempt under sec_103 or must taxpayer treat all repayments whether designated as interest or principal as a reduction of cost or income consistent with its treatment of the advances as costs of developing lots held_for_sale conclusion sec_1 taxpayer properly treated amounts advanced to a special municipal district for the construction of infrastructure for taxpayer’s development as costs of developing its real_property taxpayer must treat any repayments from the district whether designated as interest or principal as a reduction of cost or income no portion of the payments is tax-exempt_interest under sec_103 facts taxpayer is an s_corporation organized in state a taxpayer uses an overall accrual_method of accounting taxpayer is in the business of acquiring unimproved_real_estate subdividing the land and selling the improved parcels to third-party home builders or commercial developers in year taxpayer entered into option contracts to purchase approximately x acres of real_property the parcel located in a township of state a for a total of approximately dollar_figurey in year sec_4 through taxpayer exercised its options and purchased the complete parcel as early as year in anticipation of purchasing and developing the parcel taxpayer began working with the local township with the goal of turning the parcel into a mixed- use commercial and residential development the local township tentatively approved the mixed-use development subject_to the proviso that taxpayer provide the public posts-126047-14 infrastructure such as water wastewater streets that was necessary for the development in year the owners of taxpayer assisted the township in the formation of two interconnected - service and financing -- special districts the special districts were created under the law of state a which treats such special districts as quasi-municipal subdivisions of townships within state a the township authorized the formation of the special districts in year and the agreement between taxpayer and the special districts was reflected in a service plan the special districts purport to be political subdivisions according to the service plan the special districts will provide the necessary public improvements the service district is responsible for managing the construction and operation of facilities and improvements needed for the parcel while the finance district is responsible for providing the funding and tax_base needed to support the financing plan for capital improvements and for operations thus the special districts are nominally responsible for the financing construction and operation of the public improvements of the parcel the service plan in a section called general financing information and assumptions provides more information on the financing construction and operation of the public improvements of the parcel the districts anticipate obtaining financing for capital improvements initially through developer advances and then through the issuance of limited tax general obligation bonds or other debt instruments including revenue bonds general obligation debt will be payable from revenues derived from ad valorem property taxes and from other legally available sources the financing district may issue limited tax general obligation bonds after its determination that the assessed valuation is sufficient to pay debt service with reasonable mill levies the financial structure contemplated in the financing plan demonstrates that the risks associated with the development of the parcel will be borne initially by the developer of the project due to the nature of the liabilities associated with issuance of revenue bonds and developer owned debt the entire risk of development will rest with developer until such time as the financing district develops sufficient assessed valuation to support the debt service requirements of the bonds issued for purposes of analyzing the issues in this case we assume that the special districts are political subdivisions as defined in sec_1_103-1 although we reach no official conclusion in that regard posts-126047-14 prior to the formation of special districts taxpayer paid expenses necessary for both the formation of special districts and further development of the parcel subsequent to the formation of special districts taxpayer continued to pay expenses on behalf of the special districts and also advanced funds directly to financing district in exchange for the advances and payments the financing district issued promissory notes to taxpayer through year taxpayer provided all of the funding that the special districts needed in order to fulfill obligations under the service plan during year sec_4 and the financing district issued dollar_figurez of promissory notes to outside investors which notes had priority over the notes payable to taxpayer in year the financing district issued a bond anticipation note ban to taxpayer in exchange for its outstanding promissory notes the year ban had a stated_interest rate and a maturity_date in year subsequently in years through taxpayer continued to advance funds to financing district to fund the public improvements necessary for the special districts to comply with obligations under the service plan and to allow taxpayer to continue to subdivide the parcel the financing district provided taxpayer with a promissory note which evidenced advances from taxpayer in year the financing district issued a separate ban to taxpayer the year ban replaced the year ban and the outstanding promissory note the year ban had a stated_interest rate and a maturity_date in year taxpayer sells lots in the parcel to builders taxpayer elected to use the alternative_cost_method described in revproc_92_29 1992_1_cb_748 to account for the common improvement costs of its development it treated amounts advanced to and on behalf of special districts as amounts incurred for common improvement costs pursuant to revproc_92_29 these amounts were reflected in the bases of lots sold by taxpayer to the extent of each lot’s allocable share of total estimated common improvement costs on schedules k-1 issued to its shareholders taxpayer reported accrued interest on the obligations of the financing district as tax-exempt_interest income under sec_103 certain but not all shareholders increased their basis in taxpayer stock by these reported amounts and as a result claimed losses not otherwise allowable taxpayer has treated repayments designated as principal as a reduction of cost pursuant to revproc_92_29 this reduction in cost has been reflected as lower bases in lots sold in the year of repayment and subsequent years we do not address the issue of whether advances to and on behalf of the special districts resulted in costs incurred within the meaning of sec_461 we do not address the issue of whether taxpayer’s agreements for lot sales were long-term_contracts subject_to required use of the percentage-of-completion method_of_accounting under sec_460 posts-126047-14 law and analysis relevant law sec_103 provides generally that gross_income does not include interest on any state_or_local_bond sec_1_103-1 provides in part that interest upon obligations of a state or any political_subdivision thereof generally is not includable in gross_income sec_1011 provides in part that the adjusted_basis for determining gain_or_loss from the sale_or_other_disposition of property is the basis determined under sec_1012 as adjusted as provided in sec_1016 sec_1012 provides in part that the basis of the property is the cost of such property sec_1_1016-2 provides in part that the cost or other basis will be properly adjusted for any expenditure properly chargeable to a capital_account including the cost of improvements and betterments made to the property the bases of lots held_for_sale include allocable shares of the cost of common improvements if the basic purpose of the taxpayer in constructing the common improvements is to induce sales of the lots and the taxpayer does not retain too much ownership and control of the common improvements 111_tc_105 citing 31_tc_238 thus when a developer makes a payment to a third party for common improvements for a new development -- such as payments to utility companies to extend services to a new development or to construct a water or a sewerage system -- the payments may be added to the bases of the developer’s lots sold 44_tc_694 acq 1968_2_cb_2 service position with respect to common improvement costs is consistent with the cited case law if a person engaged in the business of developing and exploiting a real_estate subdivision constructs a facility thereon for the basic purpose of inducing the purchase of lots the cost of such construction is properly part of the cost bases of the lots even though the developer retains tenuous rights without practical value to the facility constructed revrul_68_478 1968_2_cb_330 similarly if a developer constructs a facility in the subdivision for the purpose of inducing the purchase of lots and the developer conveys all substantial rights in the facility to a utility the cost of the facility is properly includable in the cost_basis of the subdivision revrul_81_83 1981_1_cb_434 in certain cases developers have been permitted to treat amounts that in form are cast as advances or loans and made in exchange for bonds or other debt instruments as in substance expenditures_for common improvements and thus included in the bases of lots sold the developer in 40_tc_199 aff’d 336_f2d_701 9th cir made advances to a water utility so that the water utility would extend its water lines to the developer’s property the water utility agreed to posts-126047-14 repay the advances over a twenty-year period from sales of water to the eventual owners of the developed properties although the holding addressed the issue of whether the sale of future repayments of advances was the sale of an ordinary_income asset or a capital_asset the court finding an ordinary_income asset the court confirmed that the advances were includable in the bases of the developer’s properties and that all repayments were income here in order to complete its houses so they could be sold in the ordinary course of its business petitioner was required to advance to the water company the cost of extending water service to those houses the water company agreed to repay petitioner these advances over a 20-year period out of its sales of water to eventual owners of the houses p etitioner added the amount of the advances to the cost of houses sold in computing its income from the sale of the houses petitioner agrees that the refunds received from the water companies are taxable as ordinary_income and it has so reported them prior to subsequent to and in fact during the year here involved t c pincite the developer in herzog had included the cost of purchasing bonds from the local municipality in the basis of its lots sold the municipality used the proceeds to build a sewerage system the government challenged this treatment on the grounds that the developer did not build the sewerage system itself and at all times exercised full ownership over the bonds ruling against the government the tax_court held that the developer in substance had agreed to pay for the infrastructure and did so to make possible the construction and sale of its homes we are satisfied that petitioner’s purpose in agreeing to buy the wheeling sewerage revenue bonds was to make possible the construction and sale of houses in the proposed subdivision and was not to make an investment in the bonds considering this state of facts we believe the soundest analysis of the case at bar will result from treating petitioner as having agreed to pay directly the costs of building the sewerage system t c pincite the fact that interest was paid on the bonds did not distinguish herzog from other cases holding that contingent repayment obligations do not prevent a developer from adding common improvement costs to basis in property_held_for_sale in herzog repayment of the bonds was largely dependent on the success of the developer’s subdivisions id pincite consistent with its position that the cost of the bonds was in substance the cost of a common improvement the developer in herzog reported interest received on the bonds as a reduction of its bases in its lots rather than as tax-exempt_interest on municipal_bonds under the predecessor of sec_103 id pincite likewise the developer in posts-126047-14 herzog reported amounts received on disposition of the bonds as ordinary_income petitioner on brief seems to concede that the amounts received for the bonds constituted ordinary_income id pincite citing hallcraft homes if expenditures_for common improvements are to be included under sec_1016 as an upward adjustment to the bases of a developer’s lots held_for_sale revproc_92_29 1992_1_cb_748 permits an election to allocate common improvement costs to each lot under the alternative_cost_method under this method a real_estate developer allocates to lots sold a proportionate share of common improvement costs that includes estimated future construction costs without regard to whether the costs would qualify as incurred under the economic_performance rule_of sec_461 however the cumulative amount of such costs taken into account in the current and prior tax years cannot exceed the total cumulative amount of common improvement costs incurred by the developer in the development section dollar_figure of revproc_92_29 defines common improvements to mean any real_property or improvements to real_property that benefit two or more properties that are separately held_for_sale by a developer the developer must be contractually obligated or required_by_law to provide the common improvement and the cost of the common improvement must not be properly recoverable through depreciation by the developer examples of common improvements include streets sidewalks sewer lines playgrounds clubhouses tennis courts and swimming pools sec_2 of revproc_92_29 addresses the treatment of a change in estimated common improvement costs it provides in part a developer may not adjust the estimated cost of common improvements for a prior taxable_year when events after filing the prior year federal_income_tax return show the original estimate has been either understated or overstated if after the return is filed it is determined that a greater or lesser amount should have been claimed the remedy is to make the correction in and for the year the determination is made taxpayer’s advances and repayments as described above prior to the formation of the special districts taxpayer paid expenses necessary for both the formation of the special districts and other costs necessary to further the development of the parcel subsequent to the formation of the special districts taxpayer continued to pay expenses on behalf of the special districts and also advanced funds directly to the financing district in exchange for the advances and payments the financing district issued promissory notes to taxpayer those promissory notes were eventually exchanged for bond anticipation notes the latest of which was issued as the year ban posts-126047-14 as noted the special districts were created exclusively to finance construct and operate public improvements for the parcel as reflected in the service plan taxpayer has consistently treated all advances to and on behalf of the special districts as additional costs incurred in developing taxpayer’s properties and has accounted for the costs by using the alternative_cost_method described in revproc_92_29 thus in its treatment of the advances and payments taxpayer has disregarded the form of the transaction - the purchase of a debt_instrument note or bond - and treated the transaction according to its substance - expenditures made to improve properties held_for_sale this treatment appears to have been proper in light of the authorities discussed above although the special districts were nominally designated to finance construct and operate the common improvements the common improvements were needed to enhance the value of taxpayer’s development and repayment of taxpayer’s advances - whether designated as principal or interest -- was contingent on the success of taxpayer’s development while taxpayer disregarded the form of the transaction and took a return position consistent with its substance in treating advances to and on behalf of the special districts as common improvement cost expenditures it took a different approach when it accrued interest on the notes and bonds and reported these amounts to its shareholders as tax-exempt_interest under sec_103 repayments received from the financing district are properly treated as a reduction in taxpayer’s estimated common improvement costs under revproc_92_29 accordingly taxpayer’s estimated common improvement costs are reduced in the year of repayment under sec_2 of revproc_92_29 this will result in reduced allocations to the bases of lots sold in the year of repayment and succeeding tax years any repayments made after taxpayer has completed lot sales must be reported as ordinary_income hallcraft homes t c pincite refunds from the water company are taxable as ordinary_income herzog t c pincite amounts received for the bonds constituted ordinary_income no portion of any payment from the special districts is tax-exempt_interest under sec_103 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions any repayments received will also reduce the alternative cost limitation described in section dollar_figure of revproc_92_29
